Title: To James Madison from William A. Burwell, 1 February 1815
From: Burwell, William A.
To: Madison, James


        
          Dr Sir,
          Washington Febry 1st 1815
        
        The Sacrifices made to defend Norfolk with Militia are of a Nature & to an extent requiring the most Serious consideration from the Gen’l Gov’t; I am satisfied you cannot know the Sufferings to which Individuals & families are exposed by that policy, & the Serious Diminution of the Physical strength of virginia; to Say nothing of the effect produced on the Spirit, of the people, & their devotion to the prosecution of the war;
        If Norfolk cannot be defended by Regular Troops, or rather if that description of Troops cannot be spared for its defences, I give it as my decided opinion that it would be proper to dismantle & abandon the place; I have good reason to think the militia will not march again to defend it—& in all probability the next requisition will create either open mutiny or desertion to an unexampled extent, the Gov’t therefore Should take this Subject into early consideration. If the Regular troops now at N. could be reinforced by a number from the different depots in Va & N. Carolina equal to 3000, they would be able to defend the town against any force which the British could bring against them until aid could be called in from the local militia & in that event the force authorised to defend the state would soon be raised to supply the means of defence elsewhere; they would be equal to a Militia force of 8000, computing the relative effects of health & discipline; I am certain the force authorised for the defence of va & the adjoining states could be easily raised but for fear of being stationd at N. let that apprehension be removed, & in two months there will be a respectable army in the field—to give you Some Idea of the Suffering thro. the State, & odium which attatches to that Service I beg leave to mention the losses from tow [sic] Counties, containing each a Regiment of militia; 1st draft of 30 Men, for 3 months—9 died. 2d 40 for 6 months from August last, 15 dead, the rest except 5 discharged on account of Sickness. From the other County 1st d. 40 dead 14 & 2 office[r]s, 2d d,   dead about the same proportion. Thus it appears that nearly one third have died besides those who die on their return, & those to whom their diseases are communicated—now if we suppose the mortality coextensive with the state, the evil assumes an aspect too alarming to be neglected. I am well convinced the mortality is Solely attributed to the place & the species of Service the Militia undergo; I know that militia Suddenly calld into Service are liable to diseases but stationd in a particular place, inactive, & exposed to the accumulating contagion of a particular encampment, they will be exterminated unless some change takes place; I am aware of the difficulties upon this Subject, but the destruction of so many valuable lives, & the consequent ruin to families & to the state are paramount considerations, & not to be

put in competition with the clamors or fears of those immediately concerned; I do most earnestly recommend this Subject to your consideration, unless some thing can be done to relieve the people from this duty, I foresee the most disastrous consequences to the tranquility & safety of virginia. Yours sincerely
        
          W. A Burwell
        
      